Citation Nr: 1215521	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-19 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1968 to March 1970 and from August 1979 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied reopening the claim for service connection for bilateral pes planus.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim for service connection for bilateral pes planus.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues have been characterized as indicated on the title page to comport with the Board's decision to reopen.

In December 2011, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

In March 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO denied service connection for bilateral pes planus.  The Veteran did not timely appeal the decision, and it is now final.

2.  Evidence received since the December 1991 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral pes planus and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current bilateral pes planus first manifested during active duty service, and has persisted since that time.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board is reopening the claim for service connection for bilateral pes planus, and granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material Evidence

The RO denied service connection for bilateral pes planus in December 1991, finding that the evidence did not demonstrate that bilateral pes planus began in service.  The Veteran did not perfect a timely appeal of this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).

In April 2005, the Veteran filed a request to reopen the claim for service connection for bilateral pes planus.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510(1992).

The evidence received since the December 1991 rating decision includes VA treatment records dated in April 2006, April 2007, and August 2008, in which the Veteran reported that he has suffered from bilateral foot pain and bilateral pes planus since his military service.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim: that the Veteran's bilateral pes planus first manifested while he was in service.   Reopening the claim is warranted.  38 U.S.C.A. § 5108.


Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records document his complaints of flat feet in April 1976.  The Veteran was given a physical profile for painful flat feet on that same date in April 1976.  His feet were evaluated as abnormal at a June 1988 in-service medical examination.  On reports of medical history in June 1988, April 1989, August 1990, and April 1991, the Veteran indicated that he had a history of foot trouble.

The post-service medical evidence reflects that the Veteran has been receiving ongoing VA treatment for bilateral pes planus since December 2001.  In VA treatment records dated in April 2006, April 2007, and August 2008, the Veteran reported that he has suffered from bilateral foot pain and bilateral pes planus since his military service.

At his March 2012 hearing, the Veteran testified that he has been having continuous problems with bilateral pes planus since service through the present time.  He testified that he waited approximately 10 years after his service discharge to seek treatment because he did not have insurance during that time.

The Veteran is competent to describe the symptoms of his bilateral pes planus without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

There is no basis to question the credibility of the Veteran's statements.  His service treatment records clearly document his complaints of and treatment for bilateral pes planus.  Throughout the record, and most recently at his March 2012 hearing, the Veteran has consistently reported that his bilateral pes planus disability has been ongoing since service through the present time.

The competent and credible evidence of record establishes that bilateral pes planus first manifested while the Veteran was on active duty, and has persisted since that time.  There is no question that the Veteran experienced relevant symptomatology in service, and there is no question that he currently has bilateral pes planus.  Accordingly, service connection for bilateral pes planus is warranted.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for bilateral pes planus is granted.

Service connection for bilateral pes planus is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


